Title: From George Washington to William Temple Franklin, 25 October 1790
From: Washington, George
To: Franklin, William Temple

 

Sir,
Mount Vernon October 25th 1790.

I did not receive your letter of the 13th instant until yesterday on my return from an excursion up the Potowmack, which will apologize for the delay of my answer.
I am much obliged by your offer to take charge of my letters for Europe—but, having no communication to make at this time, I shall not be able to profit of your politeness.
The reason, which you say has been suggested for your leaving America, I have not heard mentioned, nor should I have placed such a construction upon your absence—being altogether ignorant of any cause to authorise the opinion.
I wish you an agreeable passage to England, and a successful issue to your intentions in visiting Europe. I am Sir, your most obedient Servt.
